         5 ~
~         R
    wt        ~




                                                                                                         t242~A
                   z                                                                                              IFORNIA
                                                                                                                  DEPUTY
                   3
                   4
                   5
                   6                              UNITED STATES DISTRICT'COURT
                   ~I                           CENTRAL DISTRICT OF CALIFORNIA
                   8
                        I UNITED STATES OF AMERICA,
                   9
                  10                                   Plaintiff,        CASE NO. Z'• ?-0 ~ CR — ~~~~~
                                                                                        ~W~
                  11                            V.
                  12                                                      ORDER. OF DE'TENTTON
                  13       ~a~~~l ~cr~t~9~y 0r~►Z
                  14                                   Defendant.
                  15
                  16                                                     I.
                  17        A. ~          4n motion of the Government in a case allegedly involving:
                  18             1. (}      a crime of violence.
                  19             2. ()       an offense with maximum sentence of life imprisonment or death.
                  20             3. ()       a narcotics or controlled substance offense with maximum sentence.
                  21                         of ten or more years .
                  22             4. O       any felony -where the defendant has been convicted of two or more
                  23                        prior offenses described above.
                  24             5. (✓}     any.felony that is not otherwise a crime ofviolence that involves a
                  25                         minor victun, or possession or use ofa firearm or destructive device
                  26                        or any other dangerous weapon, ar a failure to register under 18
                  2~                        u.s.e § zzso.
                  zs        B.(}         On motion by the Government /()on Court's own motion,in a case

                                                  ORDER OF DETEM'ION AFi'ER HEARING(I8 U.S.C.§3142(1))

                        CR-94(06107)                                                                                Page I of4
        ,,
'
'f;,;        ,   "




                                                  allegedly involving:
                          2                (,/j On the further allegation by the Government of•
                          3                1.(~ a serious risk that the defendant will flee.
                      4                    2.() a serious risk that the defendant will:
                      5                       a.()obstructor attempt to obstructjustice.
                      6                       b.()threaten, injure, or intimidate a prospecrive witness or juror or
                      7                             attempt to do so.
                      8             C. The Government{)is/(✓fis not entitled to a rebuttable presumption that no
                      9                    condition or combination ofconditions will reasonably assure the defendant's
                     10                    appearance as required and the safety ofany person or the community.
                     11

                     12                                                ~          ~I.

                     !3            A.(✓S         Tlie Court finds that na condition or combination ofconditions will
                     14                         reasonably assure:
                     15                1. (~/S     the appearance ofthe defendant as required.
                     16                     (}     and/or
                     17                2. ~ the safety ofany person or the community.
                     18            B. O         The Court finds that the defendant has not rebutted by suffcient
                     19                         evidence to the contrary the presumption provided by statute.
                     20

                     21                                                         III.
                     22           The Court has considered:
                     23           A. the nature and circumstances ofthe offense{s)charged,including whetYier the
                     24                offense isa grime ofviolence;a Federal crime ofterrorism,or involves a minor
                     25                victim or a controlled substance,firearm, explosive, or dest~vctive device;
                     26           B. the weight ofevidence against the defendant;
                     27           C. the history and characteristics ofthe defendant; and
                     28           D. the nature and seriousness ofthe danger to any person ar to the community.

                                                        ORDER OF DETENfEON AFi'ER HFr~RING(IS U.S.C. ¢3142(f))

                              CR-94(06/0                                                                         Page 2 of
         .~
. _ `~




                   l                                                      IV.
                   2        The Court also has considered all the evidence adduced at the hearing and the
                   3        arguments and/or statements of counsel, and the Pretrial Services
                   4        Report/recommendation.
                   5
                6                                                            V.
               7           The Court bases the foregoing finding{s) on the following:
               8           A.(J~         As to flight risk:
               9                             ~ ~~r     LI(~1^"1,n(,tJl        ~(S~~

               ~o                          P ~~or       p ~~91~ ~~o~a.~~1
                                                                         ~             ~
              11
              12
              13
              14
              15
              16          B.(~          As to danger:
              17
              ,g                                                                         `J
                                                       ~nS~~' alleya~i ~nJ
              19                                       (
                                                       '~ Or ~.+r i1h.l~G~             ~lb~'°
                                                                                                r~
              Za
                                                         h~r~            ~~ p ~    h S i(,~ ~~ ~U^ ~ c
              21
              22
                                                        ~~'^I~rs~`~P              Ih
                                                                                       5Gng
              23
              24                                                        VI.
              25         A.() The Court finds that a serious risk exists that the defendant will:
              26                     1.()obstn~ct or attempt to abstn~ct justice,
              27                     2.(}attempt tol( )threaten, injure or intimidate a witness orjuror.
              28

                                                ORDER QF DE7'ENiflON AFTER HEARING(18 U.S.C.§31A2(i))

                    :it-94 {06/07?                                                                       Page 3 of4
     ,~ ,-.
              ~.   f
r'




                              i          B. The Court bases the foregoing findings} on the following:
                              2
                             3
                             4
                             5
                             b
                           7


                          9                                                          VII.
                         10 ~i
                                        A.IT IS THEREFORE ORDERED that the de#'endant be detained prior to trial.
                         12             B.IT ISn FURTI~R ORDERED that the defendant be committed to the custody
                         13                 ofthe Attorney General for confinement in a correctior~s facility separate, to
                         14                 the extent practicable,from persons awaiting or serving sentences or being
                         15             - held in custody.pending appeal.
                         lb            C. IT IS FURTI~R ORDERED that the defendant be afforded reasonable
                         17                 opportunity for private consultation with counsel.
                       . 18            D. IT IS FiJRTHER ORDERED that,~on order ofa Covert ofthe United States
                         19                 ar on request ofany attorney for the Government,the person in charge ofthe
                        20                  corrections facility in which the defendant is confined deliver the defendant
                        21                  to a iJnited States mazshal for the purpose ofan appearance in cowection
                        22                  with a court proceeding.
                        23
                        24
                        zs                                                                                                III
                        z6        DATED:                                        ~~.~
                                                                                 ~~ ~                            — . ti1► I►
                                                                                                              ~ '~—
                                                                                                                               ~
                        27
                        28'

                                                           ORDER OFDETE~Yi'ION AFf'ER HEARING (18 [J.S.C. ~3142(i))                      I

                                  CR-94 {06/x7)                                                                            Page 4 of 4
